Evans, Judge:
This case having come on for hearing before me, and a decision having been rendered in favor of F. W. Wool worth Co., plaintiff herein (Reap. Dec. 3961), which decision was thereafter appealed to the Second Division of this court and affirmed by that division (Reap. Dec. 4040), and the United States, defendant, having thereafter appealed from said decision to the United States Court of Customs and Patent Appeals, and said United States Court of Customs and Patent Appeals having transmitted to this court its mandate by which it appears that the judgment of the United States Customs Court (Second Division) was reversed and the cause remanded to this court with directions to reverse the judgment of the trial court and remand the case to it with instructions to dismiss the appeals (T. D. 49576), and the Second Division of this court having entered its judgment to that effect under date of June 8, 1938.
Now, therefore, in conformity with the said mandate of the Second Division of this court,
It is HEREBY ordered, adtodged, and decreed, that the appeals to reappraisement in this case be and the same hereby are dismissed.